                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

  STUDENTS FOR FAIR ADMISSIONS, *
  INC.,                         *
                                *
                Plaintiff,      *        Case No. 1:14CV954
                                *
  vs.                           *
                                *        April 14, 2020
  UNIVERSITY OF NORTH CAROLINA, *        11 a.m.
   et al.,                      *
                                *
                Defendants.     *
  *******************************

             EXPEDITED TRANSCRIPT OF TELEPHONE CONFERENCE
                 BEFORE THE HONORABLE LORETTA C. BIGGS
                     UNITED STATES DISTRICT JUDGE



  APPEARANCES BY TELEPHONE:


  For Plaintiff:           LAW FIRM OF CONSOVOY MCCARTHY, PLLC
                              Thomas R. McCarthy, Esquire
                              Patrick Strawbridge, Esquire

  For UNC-Defendants:      SKADDEN ARPS SLATE MEAGHER & FLOM, LLP
                              Patrick J. Fitzgerald, Esquire
                              Lara A. Flath, Esquire

                           NORTH CAROLINA DEPARTMENT OF JUSTICE
                              Stephanie A. Brennan, Esquire

  For Intervenors:         LAWYERS' COMMITTEE CIVIL RIGHTS UNDER LAW
                              David G. Hinojosa, Esquire
                              Genevieve Bondies Torres, Esquire

                           NORTH CAROLINA JUSTICE CENTER
                              Jack Holtzman, Esquire

  Court Reporter:          Lori Russell, RMR, CRR



           Proceedings recorded by stenotype reporter.
       Transcript produced by Computer-Aided Transcription.




Case 1:14-cv-00954-LCB-JLW Document 208 Filed 04/24/20 Page 1 of 16
                 4/14/2020 - 1:14CV954 - TELEPHONE CONFERENCE
                                                                          2

1                           P R O C E E D I N G S

2             THE COURT:    I'm pleased that we were able to work this

3    out so that we could resolve some of the issues that we have

4    related to the scheduling of a trial and the other matters that

5    you may bring to my attention that we need to address today.

6       I shared with you kind of my notes related to what I wanted

7    to accomplish on the call, but I am certainly open to any

8    additional matters that you would like to address.

9       But having said that, why don't we begin -- I will ask as

10   each of you begin to discuss any of these issues if you would

11   say your name, as well as say who you represent; and that will

12   help our court reporter to ensure that she gets all of the

13   information.

14      All right.     The first was Plaintiff's request for a bench

15   trial based on the summary judgment record.       I thought it was

16   important for me to let you know where I was related to that,

17   but I am certainly open to hear from either of the parties

18   further if you care to be heard on this issue.        As I stated in

19   my notes, I don't want you to regurgitate.       I did read what you

20   provided to me and I looked at those cases.       But I would like

21   -- if you care to be heard further on this issue, I will hear

22   from you.

23      Now, at the time you did your joint status report, the

24   indication was that Defendants, as well as Intervenors, opposed

25   that and I'm assuming that that is still the case.         Can I get a




 Case 1:14-cv-00954-LCB-JLW Document 208 Filed 04/24/20 Page 2 of 16
                4/14/2020 - 1:14CV954 - TELEPHONE CONFERENCE
                                                                          3

1    confirmation of that?

2               MR. FITZGERALD:   Yes, Your Honor.    This is Pat

3    Fitzgerald representing UNC and that remains the position of

4    the defendant UNC.      Thank you.

5               THE COURT:   All right.   And what about the

6    Intervenors?

7               MR. HINOJOSA:   The same, Your Honor.     This is David

8    Hinojosa for Student-Intervenors.

9               THE COURT:   And is your position the same, sir?

10              MR. HINOJOSA:   Yes.   Yes, Your Honor.    We still are

11   opposed.

12              THE COURT:   All right.   To the Plaintiff, since this

13   ruling, if I put this in the form of a ruling, will be against

14   you, I am happy to hear from you further at this time, if you

15   care to be heard.

16              MR. MCCARTHY:   Your Honor, this is Thomas McCarthy for

17   SFFA.    Thank you.

18      SFFA understands your position with respect to our request

19   for a paper bench trial.     Given that UNC and the Intervenors

20   oppose, we understand the Court's position that it will deny

21   our request and so we will not address that issue any further

22   today.

23              THE COURT:   All right.   Does anybody request that we

24   do a formal -- I'm happy to consider this as a motion and

25   handle it that way or if -- does anyone feel that there's a




 Case 1:14-cv-00954-LCB-JLW Document 208 Filed 04/24/20 Page 3 of 16
                 4/14/2020 - 1:14CV954 - TELEPHONE CONFERENCE
                                                                            4

1    need for a formal ruling in that way?      Let me hear from

2    Plaintiff first.

3             MR. MCCARTHY:    Your Honor, we would prefer that that

4    be a formal ruling denying our motion, if Your Honor would be

5    willing to do so.

6             THE COURT:    All right.    I appreciate that.

7       And, Defendants, do you care to be heard on that at all?

8              MR. FITZGERALD:   Not from UNC, Your Honor.       And this

9    is Pat Fitzgerald.

10            THE COURT:    And not from the Intervenors as well?

11            MR. HINOJOSA:    That is correct.     This is David

12   Hinojosa.

13             THE COURT:   All right.    Thank you.

14      So the next issue we will address is when this trial can

15   occur.   In your joint status report, you outlined a number of

16   conflicts; and we attempted to look at each of those conflicts,

17   as well as the Court's conflicts, and come up with the soonest

18   possible time that we could hold this trial.

19      Now, none of us can predict what is going to happen in the

20   future; and so I think it's important, however, that we do set

21   a trial date and operate based on that trial date in light of

22   the fact that -- but also recognize that there may be

23   additional issues related to our public health issues that

24   could potentially interfere.

25      So I -- in doing that, the only month that I felt that I




 Case 1:14-cv-00954-LCB-JLW Document 208 Filed 04/24/20 Page 4 of 16
               4/14/2020 - 1:14CV954 - TELEPHONE CONFERENCE
                                                                           5

1    could be flexible to do a two-week trial is November.         No

2    person -- none of the parties indicated conflicts in November.

3    I did ask that you -- the two of -- the parties consider

4    those -- that date and be prepared to discuss it with me.

5       Have you had an opportunity to do so?

6             MR. MCCARTHY:    Yes.   This is Tom McCarthy.      Yes, we

7    have.

8             THE COURT:    All right.    And who -- I'll hear from

9    them.   Go ahead, Tom.   So what have the parties come up with?

10            MR. MCCARTHY:    Thank you, Your Honor.

11      The parties -- I'll represent that I believe that everybody

12   is available to do a two-week trial beginning November 9.

13            THE COURT:    Uh-huh.

14            MR. MCCARTHY:    And I'll certainly let UNC and the

15   Intervenors confirm that for you on the record here --

16            THE COURT:    All right.    I would ask them --

17            MR. MCCARTHY:    -- but we --

18            THE COURT:    I'm sorry.    Go ahead.

19            MR. MCCARTHY:    Go ahead, Your Honor.

20            THE COURT:    No, no.   You go ahead.

21            MR. MCCARTHY:    I said we would like to be heard on an

22   issue regarding that timing that we are available for.

23            THE COURT:    All right.    Why don't we get UNC and the

24   Intervenors to confirm that they too are available during that

25   time the Court is available and ready to do that.




 Case 1:14-cv-00954-LCB-JLW Document 208 Filed 04/24/20 Page 5 of 16
                 4/14/2020 - 1:14CV954 - TELEPHONE CONFERENCE
                                                                         6

1       UNC, let me hear from you.

2             MR. FITZGERALD:    Yes, Your Honor.     This is Pat

3    Fitzgerald for UNC, and we are available, the trial team, on

4    November 9th for a two-week trial.

5             THE COURT:    Thank you.

6             MR. FITZGERALD:    Thank you.

7             THE COURT:    And let me hear from the

8    Student-Intervenors.

9             MR. HINOJOSA:    This is David Hinojosa, Your Honor, for

10   Student-Intervenors, and our trial team will be ready and

11   available in the two weeks beginning November 9th.

12            THE COURT:    All right.    Sounds wonderful.

13      All right.     Let me hear from you, Tom, on -- for the

14   Plaintiff.

15            MR. MCCARTHY:    Thank you, Your Honor.      This is Tom

16   McCarthy.

17      We -- as I said, we are available for a two-week trial

18   beginning November 9, but we believe that the present

19   circumstances suggest that we all explore the possibility of

20   conducting the trial via video.      The case has been pending now

21   for nearly six years and, as Your Honor suggested, public

22   health issues call into question how -- whether and when the

23   thing will proceed even if we do put it on the schedule for

24   November.

25      The federal courts have been encouraged to be flexible and




 Case 1:14-cv-00954-LCB-JLW Document 208 Filed 04/24/20 Page 6 of 16
              4/14/2020 - 1:14CV954 - TELEPHONE CONFERENCE
                                                                          7

1    to find ways to move cases along, and some have already begun

2    holding trials via video.     In fact, my colleague, Patrick

3    Strawbridge, who is on the phone right now, did one last week

4    in federal court.   The key advantages of proceeding by video

5    is, obviously, that it ensures the cases move along forward

6    reasonably quickly.    A trial by video could more easily fit

7    around conflicts because they can be broken up in chunks, if

8    necessary, to accommodate the Court's schedule or witness

9    schedules or counsel conflicts; and we believe that a trial by

10   video could be scheduled sooner than November and would be

11   willing to try to work that out if the Court would permit us to

12   do so.

13            THE COURT:    No, I won't.    That date -- in considering

14   all of the conflicts, unless some of those conflicts in October

15   disappear, I am committed to doing this trial in November.        So

16   I would think that we would schedule it for November 9th

17   through -- for the weeks of November 9th and the 16th.

18      And I certainly -- if the Court develops the capability to

19   do that, I will consider doing this by video.        We are in the

20   initial stages of doing some criminal matters in that way and

21   none of us -- this is new for all of us, so none of us have

22   worked through all of those issues.      However, by November I

23   feel confident that we probably would have worked through those

24   issues and I certainly -- if the Court has the capacity to do

25   that, I certainly will consider it.




 Case 1:14-cv-00954-LCB-JLW Document 208 Filed 04/24/20 Page 7 of 16
              4/14/2020 - 1:14CV954 - TELEPHONE CONFERENCE
                                                                            8

1       But I do believe we need to go ahead and set this trial,

2    and now that I know all of the parties are available for that

3    two weeks beginning on November 9th and the Court is available

4    and prepared to move forward in that way, we will set the trial

5    for November 9th.

6       Are there any -- does anyone care to be heard further on

7    that issue?

8             MR. FITZGERALD:    Your Honor, it's Pat Fitzgerald for

9    UNC.

10      We're happy to proceed forward on November 9th; and I hope

11   that, for lots of reasons even beyond this case, we've returned

12   to something approaching what used to be normal and that we can

13   do the trial the old-fashioned way in the courtroom live.         We

14   think that would be important for -- both for our own

15   presentation to present and cross-examine witnesses live, and

16   to have Your Honor to have the benefit of seeing witnesses

17   live.

18      We recognize as we get closer to November we'll have a

19   better sense of how much the world has returned to normal and

20   also have a sense of how technology is working, and certainly

21   understand why the parties and the Court may revisit that, if

22   necessary.    But I know that my client has a very strong

23   preference, given the importance of the issues, to try to have

24   this trial, if at all possible, with live witnesses in the

25   courtroom, but recognize we can deal with this issue down the




 Case 1:14-cv-00954-LCB-JLW Document 208 Filed 04/24/20 Page 8 of 16
               4/14/2020 - 1:14CV954 - TELEPHONE CONFERENCE
                                                                        9

1    road as the facts play out.     But we will be ready on November

2    9th.

3              THE COURT:   Thank you.

4              MR. FITZGERALD:   Thank you.

5              THE COURT:   To the Intervenors, is there anything you

6    care to say about the issue of having the trial by video, if

7    necessary?

8              MR. HINOJOSA:   David Hinojosa for the Intervenors.

9       We also appreciate, you know, the Court's consideration of,

10   you know, this ever-changing world that we're in and, you know,

11   its expectation to have this trial in person, which is what we

12   prefer.   Should, you know, the circumstances, you know, require

13   or dictate that this trial needs to be held by video, we'll

14   certainly be prepared to do so, but we also prefer -- strongly

15   prefer to have our witnesses there in the courtroom testifying

16   live.

17             THE COURT:   All right.    We will certainly consider

18   that if it becomes clear that it is necessary to do so, but I

19   will say to each of you that we will again revisit this issue

20   if as we approach the trial it appears that that will be

21   necessary.   The Court would prefer to do it live in my

22   courtroom and so doing it trial-by-video would only be a resort

23   that we would consider if, in fact, we cannot do so.

24      All right.    Anything further on the issue of the trial

25   date?




 Case 1:14-cv-00954-LCB-JLW Document 208 Filed 04/24/20 Page 9 of 16
               4/14/2020 - 1:14CV954 - TELEPHONE CONFERENCE
                                                                        10

1             MR. MCCARTHY:     No, Your Honor.

2             MR. FITZGERALD:     No, Your Honor.

3             THE COURT:    All right.    Thank you.

4       Moving on.     On the issue of how we effectuate a judgment on

5    Count Three, I set forth what I saw as the options.         I didn't

6    really understand what you parties meant by a stipulated

7    judgment and so I would be happy to give each of you the

8    opportunity to give me some clarification on what that is, how

9    it would occur.

10      Who would like to be heard on that?

11            MR. MCCARTHY:     Your Honor, Tom McCarthy for SFFA.

12      Our position, of course, on Count Three is that the Equal

13   Protection Clause and Title VI bar the consideration of race in

14   admission decisions entirely.      We understand that the Court is

15   bound by Supreme Court precedent and cannot rule for us on this

16   count, so we merely want to find an effective way to preserve

17   Count Three for appeal.

18      We proposed a stipulated judgment to this effect, the idea

19   being that we would -- that the Court would be ruling against

20   us but acknowledging that we preserve our right to take this

21   issue up on appeal to the Fourth Circuit, because we'd

22   ultimately like to get this up to the Supreme Court, the only

23   court that could actually decide this issue.

24      We would be happy to proceed via a 12(c) motion if the

25   Court prefers that means of doing it.




 Case 1:14-cv-00954-LCB-JLW Document 208 Filed 04/24/20 Page 10 of 16
                 4/14/2020 - 1:14CV954 - TELEPHONE CONFERENCE
                                                                         11

1               THE COURT:   All right.   Let me hear from Defendants.

2               MR. FITZGERALD:   Yes, Your Honor.     Patrick Fitzgerald

3    for UNC.

4       We've had a good working relationship with counsel for SFFA

5    and I think we all agree what the state of the law is and so I

6    think SFFA is not trying to waste anyone's time saying the law

7    is otherwise and we're not trying to waste their time by not

8    allowing them to preserve their right to appeal.

9       So I wonder whether one way we might be able to do it is to

10   see if the parties can come up with a joint motion for a

11   partial judgment on the pleadings pursuant to Rule 12(c), so

12   that Your Honor need not wade through briefs that are arguing

13   positions, when I think we can all agree what the state of the

14   law is -- that might be the most efficient use of resources

15   from the parties' perspective -- and present it to the Court.

16      I thought of the joint motion this morning, so I haven't

17   discussed that concept with Mr. McCarthy.        But the idea that we

18   agree what the law is, it might save the Court some work.          And

19   that was the idea since we agreed on the state of the law.

20   Your Honor would rule in our favor, but they would make clear

21   that they're preserving the issue for appeal.

22              THE COURT:   Let me hear from Mr. McCarthy on that

23   issue.

24              MR. MCCARTHY:   Your Honor, thank you.     This is Tom

25   McCarthy.




 Case 1:14-cv-00954-LCB-JLW Document 208 Filed 04/24/20 Page 11 of 16
               4/14/2020 - 1:14CV954 - TELEPHONE CONFERENCE
                                                                         12

1       SFFA would be okay proceeding in that manner if the Court

2    is open to it.

3              THE COURT:    Let me hear from the Student-Intervenors.

4              MR. HINOJOSA:    David Hinojosa for Student-Intervenors.

5       We're agreeable to that approach as well, Your Honor.

6              THE COURT:    All right.   I do think that -- I like that

7    approach and so I would ask that you provide to the Court a

8    joint motion related to same and I will look forward to

9    receiving that motion.

10             MR. MCCARTHY:    Thank you, Your Honor.

11             MR. FITZGERALD:    Thank you, Your Honor.

12             THE COURT:    All right.   I put pretrial motions down

13   here.   I noticed that Intervenors had already filed their

14   pretrial disclosures pursuant to Rule 26 anticipating that the

15   trial would occur.     I just actually put it down there as a

16   cleanup for us to discuss any other matters that we would need

17   to discuss.

18      And so I ask each of you:       Are there pretrial matters?

19   I've not heard of any other motions, other than the one that we

20   have just talked about, that we need to consider pretrial.          Are

21   there any other motions that any of the parties are aware of

22   that you would ask the Court to consider pretrial?

23      Let's start with you, Mr. McCarthy.

24             MR. MCCARTHY:    Thank you, Your Honor.     This is Tom

25   McCarthy for SFFA.




 Case 1:14-cv-00954-LCB-JLW Document 208 Filed 04/24/20 Page 12 of 16
                4/14/2020 - 1:14CV954 - TELEPHONE CONFERENCE
                                                                        13

1       At this time there are no other motions for the Court to

2    resolve.   I suppose it's possible something will come up as we

3    approach, but right now we don't contemplate anything other

4    than just we'll need a new scheduling order.

5               THE COURT:   All right.    UNC?

6               MR. FITZGERALD:   Yes, Your Honor, Pat Fitzgerald for

7    UNC.

8       We've been working with counsel for SFFA and counsel for

9    the Intervenors and have been exchanging what we think are

10   likely deposition designations and declarations that were

11   submitted for summary judgment purposes that we might rely

12   upon, and that's the reason I think we've been able to propose

13   a two-week trial date.     So we've been efficient.

14      I think one date we might -- I would suggest we move would

15   be for any possible motions in limine.       I think other than that

16   I don't know of anything outstanding and I don't know if there

17   will be any motions in limine.       We could discuss any of those

18   with opposing counsel to see if they could be agreed upon, but

19   there's nothing else outstanding that I'm aware of.

20              THE COURT:   All right.    And let me hear from

21   Student-Intervenors.

22              MR. HINOJOSA:   David Hinojosa for the

23   Student-Intervenors.

24      Aside from, you know, a possible motion in limine that we

25   have discussed briefly with the Plaintiffs, we don't anticipate




 Case 1:14-cv-00954-LCB-JLW Document 208 Filed 04/24/20 Page 13 of 16
               4/14/2020 - 1:14CV954 - TELEPHONE CONFERENCE
                                                                          14

1    other pretrial motions outside of the ordinary, you know,

2    objections to exhibits and the like that will be covered

3    through the pretrial disclosures.

4              THE COURT:   All right.    That takes care of everything

5    that I have on my list and I'm happy to consider any other

6    issues.

7       Let me first of all say that I'm happy to hear that all

8    counsel are working together well on this.        This is a

9    complicated matter and it makes my life a lot easier that

10   counsel are working well together.      So I do certainly

11   appreciate that and I hope we can continue that through the

12   trial of this matter.

13      But I'm happy to hear from either party, including

14   Student-Intervenors, on any other matters that you think we

15   need to address at this time.      Why don't we start --

16             MR. MCCARTHY:    Thank you, Your Honor.     Nothing further

17   from SFFA.

18             THE COURT:   All right.    UNC.

19             MR. FITZGERALD:    Thank you, Your Honor.      Nothing

20   further from UNC.    This is Pat Fitzgerald again.

21             THE COURT:   All right.    And Student-Intervenors?

22             MR. HINOJOSA:    Thank you, Your Honor.     Nothing from

23   the Student-Intervenors.     David Hinojosa.

24             THE COURT:   All right.    Well, I want to thank each of

25   you for being present for this.      I want you to continue to work




 Case 1:14-cv-00954-LCB-JLW Document 208 Filed 04/24/20 Page 14 of 16
               4/14/2020 - 1:14CV954 - TELEPHONE CONFERENCE
                                                                        15

1    together in the way that you are working together.

2       We will determine certainly well before the trial what it

3    looks like November will bring.      That is just seven months.    It

4    is a significant period of time and change is happening every

5    day.

6       So I will put in order form some of the matters that we

7    discussed here today and I would appreciate your bringing any

8    other matters to the attention of the Court that you deem

9    appropriate as you deem appropriate.

10      With that, we will be (indiscernible audio transmission) if

11   no one else wishes to be heard.      Thank you for your time and we

12   will be -- the Court will be in touch.

13            MR. MCCARTHY:     Thank you, Your Honor.

14            MR. FITZGERALD:      Thank you, Your Honor.

15            MR. HINOJOSA:     Thank you, Your Honor.

16            THE COURT:    Yes.

17      (Proceedings concluded at 11:24 a.m.)

18

19

20

21

22

23

24

25




 Case 1:14-cv-00954-LCB-JLW Document 208 Filed 04/24/20 Page 15 of 16
               4/14/2020 - 1:14CV954 - TELEPHONE CONFERENCE
                                                                        16

1                           C E R T I F I C A T E

2

3        I, LORI RUSSELL, RMR, CRR, United States District Court
     Reporter for the Middle District of North Carolina, DO HEREBY
4    CERTIFY:

5        That the foregoing is a true and correct transcript of the
     proceedings had in the within-entitled action; that I reported
6    the same in stenotype to the best of my ability and thereafter
     reduced same to typewriting through the use of Computer-Aided
7    Transcription.

8

9

10   Lori Russell, RMR, CRR            Date:   4/24/2020
     Official Court Reporter
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




 Case 1:14-cv-00954-LCB-JLW Document 208 Filed 04/24/20 Page 16 of 16
